 



EXHIBIT 10.3

THIS DOCUMENT IS A COMPOSITE REFLECTING THE EAGLE MATERIALS INC. INCENTIVE PLAN
AS AMENDED THROUGH JUNE 14, 2004

EAGLE MATERIALS INC.

INCENTIVE PLAN

      1. Plan. The Eagle Materials Inc. Incentive Plan (the “Plan”) is a
combined amendment and restatement of the Centex Construction Products, Inc.
Amended and Restated Stock Option Plan and the Centex Construction Products,
Inc. 2000 Stock Option Plan (the “Existing Plans”) which were adopted by the
Corporation to reward certain key Employees of the Corporation and its
Affiliates and Nonemployee Directors of the Corporation by enabling them to
acquire shares of Common Stock of the Corporation.

      2. Objectives. The purpose of this Plan is to further the interests of the
Corporation and its shareholders by providing incentives in the form of Awards
to key Employees and Nonemployee Directors who can contribute materially to the
success and profitability of the Corporation and its Affiliates. Such Awards
will recognize and reward outstanding performances and individual contributions
and give Participants in the Plan an interest in the Corporation parallel to
that of the shareholders, thus enhancing the proprietary and personal interest
of such Participants in the Corporation’s continued success and progress. This
Plan will also enable the Corporation and its Affiliates to attract and retain
such Employees and Nonemployee Directors.

      3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:



        “Affiliate” means a Subsidiary or Joint Venture.           “Authorized
Officer” means the Chief Executive Officer of the Corporation (or any other
senior officer of the Corporation to whom he or she shall delegate the authority
to execute any Award Agreement, where applicable).           “Award” means an
Employee Award or a Director Award.           “Award Agreement” means a written
agreement setting forth the terms, conditions and limitations applicable to an
Award, to the extent the Committee determines such agreement is necessary.    
      “Board” means the Board of Directors of the Corporation.           “Cash
Award” means an award denominated in cash.           “Code” means the Internal
Revenue Code of 1986, as amended from time to time.           “Committee” means
the independent Compensation and Stock Option Committee of the Board or such
other independent committee as is designated by the Board to administer the
Plan.           “Common Stock” means the common stock, par value $.01 per share,
of Eagle Materials Inc.           “Corporation” means Eagle Materials Inc., a
Delaware corporation, formerly known as Centex Construction Products, Inc., or
any successor thereto.           “Director” means an individual who is a member
of the Board.           “Director Award” means any Nonqualified Options or Stock
Award granted, whether singly, in combination or in tandem, to a Participant who
is a Nonemployee Director pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.           “Disability” means a disability that renders the Participant
unable to engage in any occupation in accordance with the terms of the Long Term
Disability Plan of Eagle Materials Inc.

1



--------------------------------------------------------------------------------



 





        “Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.          
“Employee” means an employee of the Corporation or any of its Affiliates and an
individual who has agreed to become an Employee of the Corporation or any of its
Affiliates and actually becomes such an Employee within the following six
months.           “Employee Award” means any Option, SAR, Stock Award, Cash
Award, or Performance Award granted, whether singly, in combination or in
tandem, to a Participant who is an Employee pursuant to such applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Committee may establish in order to fulfill the objectives of the Plan.    
      “Employee Director” means an individual serving as a member of the Board
who is an Employee of the Corporation or any of its Affiliates.          
“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.           “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) (A) if Common Stock is listed on a national securities
exchange, the mean between the highest and lowest sales price per share of such
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, or, at the discretion
of the Committee, the price prevailing on the exchange at the time of exercise,
(B) the mean between the highest and lowest sales price per share of such Common
Stock reported on the consolidated transaction reporting system for The Nasdaq
Stock Market, Inc. or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was reported, (C) if
Common Stock is not so listed or quoted, the mean between the closing bid and
asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by The Nasdaq Stock Market, Inc., or, if not reported by The Nasdaq
Stock Market, Inc., by the National Quotation Bureau Incorporated or (D) if
Common Stock is not publicly traded, the most recent value determined by an
independent appraiser appointed by the Corporation for such purpose, or (ii) if
applicable, the price per share as determined in accordance with the procedures
of a third party administrator retained by the Corporation to administer the
Plan.           “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan. The Grant Date for a substituted award is the Grant Date
of the original award.           “Grant Price” means the price at which a
Participant may exercise his or her right to receive cash or Common Stock, as
applicable, under the terms of an Award.           “Incentive Stock Option”
means an Option that is intended to comply with the requirements set forth in
Section 422 of the Code.           “Joint Venture” means any joint venture or
partnership in which the Corporation has at least 50% ownership, voting, capital
or profit interests (in whatever form) and which is a subsidiary of the
Corporation within the meaning of the Securities Act of 1933, as amended.    
      “Nonemployee Director” means an individual serving as a member of the
Board who is not an Employee of the Corporation or any of its Affiliates.    
      “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

2



--------------------------------------------------------------------------------



 





        “Option” means a right to purchase a specified number of shares of
Common Stock at a specified Grant Price, which may be an Incentive Stock Option
or a Nonqualified Stock Option.           “Participant” means an Employee or
Nonemployee Director to whom an Award has been granted under this Plan.    
      “Performance Award” means an Award made pursuant to this Plan that is
subject to the attainment in the future of one or more Performance Goals.    
      “Performance Goal” means a standard established by the Committee, to
determine in whole or in part whether a Qualified Performance Award shall be
earned.           “Qualified Performance Award” means a Performance Award made
to a Participant who is an Employee that is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, as described in
Section 8(a)(v)(B) of the Plan.           “Restricted Stock” means Common Stock
that is restricted or subject to forfeiture provisions.           “Restriction
Period” means a period of time beginning as of the Grant Date of an Award of
Restricted Stock and ending as of the date upon which the Common Stock subject
to such Award is no longer restricted or subject to forfeiture provisions.    
      “Retirement” means termination from employment at age 62 or later with at
least 10 years of service.           “Stock Appreciation Right” or “SAR” means a
right to receive a payment, in cash, Common Stock or a combination of cash and
Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.           “Stock Award” means an Award in the form of shares of
Common Stock or Stock Units, including an award of Restricted Stock.          
“Stock Unit” means a unit equal to one share of Common Stock (as determined by
the Committee) granted to either an Employee or a Nonemployee Director.    
      “Subsidiary” means any corporation, partnership, limited liability company
or other business venture or entity of which the Corporation directly or
indirectly owns 50% or more of the ownership interest in such entity, as
determined by the Committee in its sole and absolute discretion (such
determination by the Committee to be conclusively established by the grant of an
Award by the Committee to an officer or employee of such an entity).

      4. Eligibility.

      (a) Employees. Employees eligible for the grant of Employee Awards under
this Plan are those Employee Directors and Employees who hold positions of
responsibility and whose performance, in the judgment of the Committee, can have
a significant effect on the success of the Corporation and its Affiliates.

      (b) Directors. Members of the Board eligible for the grant of Director
Awards under this Plan are those who are Nonemployee Directors.

      5. Common Stock Available for Awards. Subject to the provisions of
paragraph 16 hereof, there shall be available for Awards under this Plan granted
or payable wholly or partly in Common Stock (including rights or Options that
may be exercised for or settled in Common Stock) an aggregate of
1,685,954 shares (which includes shares of Common Stock subject to awards
outstanding under the Existing Plans), less those shares issued after the date
of Board approval of the Plan and before shareholder approval of the Plan
pursuant to outstanding grants. All of the shares authorized for issuance may be
issued pursuant to Incentive Options, Nonqualified Stock Options or any
combination thereof. All

3



--------------------------------------------------------------------------------



 



shares are available for issuance pursuant to Stock Awards (including Stock
Awards that are granted as Performance Awards).

      The number of shares of Common Stock that are the subject of Awards under
this Plan that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or otherwise in a manner such that all or some of
the shares covered by an Award are not issued to a Participant or are exchanged
for Awards that do not involve Common Stock, shall not be counted against the
aggregate plan maximum or any sublimit set forth above and shall again
immediately become available for Awards hereunder. If the Grant Price or other
purchase price of any Option or other Award granted under the Plan is satisfied
by tendering shares of Common Stock to the Corporation, or if the tax
withholding obligation resulting from the settlement of any such Option or other
Award is satisfied by tendering or withholding shares of Common Stock, only the
number of shares of Common Stock issued net of the shares of Common Stock
tendered or withheld shall be deemed delivered for purposes of determining usage
of shares against the maximum number of shares of Common Stock available for
delivery under the Plan or any sublimit set forth above. Shares of Common Stock
delivered under the Plan in settlement, assumption or substitution of
outstanding awards or obligations to grant future awards under the plans or
arrangements of another entity shall not reduce the maximum number of shares of
Common Stock available for delivery under the Plan, to the extent that such
settlement, assumption or substitution is a result of the Corporation’s or a
Affiliate’s acquiring another entity or an interest in another entity. The
Committee may from time to time adopt and observe such rules and procedures
concerning the counting of shares against the Plan maximum or any sublimit as it
may deem appropriate, including rules more restrictive than those set forth
above to the extent necessary to satisfy the requirements of any national stock
exchange on which the Common Stock is listed or any applicable regulatory
requirement. The Board and the appropriate officers of the Corporation shall
from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.

      6. Administration.

      (a) This Plan shall be administered by the Committee except as otherwise
provided herein.

      (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Corporation
and in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions applicable to an Award, waive any restriction or
other provision of this Plan (insofar as such provision relates to Awards) or an
Award or otherwise amend or modify an Award in any manner that is either (i) not
adverse to the Participant to whom such Award was granted or (ii) consented to
by such Participant. Notwithstanding anything herein to the contrary, without
the prior approval of the Corporation’s stockholders, Options issued under the
Plan will not be repriced, replaced or regranted through cancellation or by
decreasing the exercise price of a previously granted Option. The Committee may
make an Award to an individual who it expects to become an Employee of the
Corporation or any of its Affiliates within the next six months, with such award
being subject to the individual’s actually becoming an Employee within such time
period, and subject to such other terms and conditions as may be established by
the Committee. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee, with respect to Awards, in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

      (c) No member of the Committee or officer of the Corporation to whom the
Committee has delegated authority in accordance with the provisions of paragraph
7 of this Plan shall be liable for

4



--------------------------------------------------------------------------------



 



anything done or omitted to be done by him or her, by any member of the
Committee or by any officer of the Corporation in connection with the
performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

      7. Delegation of Authority. Following the authorization of a pool of cash
or shares of Common Stock to be available for Awards, the Committee may
authorize the Chief Executive Officer of the Corporation or a committee
consisting solely of members of the Board to grant individual Employee Awards
from such pool pursuant to such conditions or limitations as the Committee may
establish. The Committee may also delegate to the Chief Executive Officer and to
other executive officers of the Corporation its administrative duties under this
Plan (excluding its granting authority) pursuant to such conditions or
limitations as the Committee may establish. The Committee may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under the Plan.

      8. Awards.

      (a) The Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards. Each Award may, in the discretion of the
Committee, be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion and, if required by the Committee, shall be signed by the Participant
to whom the Award is granted and by an Authorized Officer for and on behalf of
the Corporation. Awards may consist of those listed in this paragraph 8(a) and
may be granted singly, in combination or in tandem. Awards may also be granted
in combination or in tandem with, in replacement of, or as alternatives to,
grants or rights under this Plan or any other plan of the Corporation or any of
its Affiliates, including the plan of any acquired entity. An Award may provide
for the grant or issuance of additional, replacement or alternative Awards upon
the occurrence of specified events. All or part of an Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Corporation and its Affiliates, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement or as otherwise specified
by the Committee.

      (i) Option. An Employee Award or Director Award may be in the form of an
Option; provided that Options granted as Director Awards are not Incentive Stock
Options. The Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option on the Grant Date.
Notwithstanding anything contrary contained in this Plan, in no event shall the
term of the Option extend more than ten (10) years after the Grant Date. Options
may not include provisions that “reload” the option upon exercise. Subject to
the foregoing provisions, the terms, conditions and limitations applicable to
any Options awarded to Participants pursuant to this Plan, including the Grant
Price, the term of the Options, the number of shares subject to the Option and
the date or dates upon which they become exercisable, shall be determined by the
Committee.

      (ii) Stock Appreciation Rights. An Employee Award may be in the form of an
SAR. On the Grant Date, the Grant Price of an SAR shall be not less than the
Fair Market Value of the Common Stock subject to such SAR. The holder of a
tandem SAR may elect to exercise either the option or the SAR, but not both. The
exercise period for an SAR shall extend no more than 10 years after the Grant
Date. Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any SARs awarded pursuant to this Plan, including the Grant Price,
the term of any SARs and the date or dates upon which they become exercisable,
shall be determined by the Committee.

      (iii) Stock Award. An Employee Award or Director Award may be in the form
of a Stock Award. The terms, conditions and limitations applicable to any Stock
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award granted as an Employee Award which is
not a Performance Award shall have a minimum Restriction Period of three years
from the Grant Date, provided that (i) the Committee may provide for earlier
vesting upon a termination of

5



--------------------------------------------------------------------------------



 



employment by reason of death, Disability or Retirement, (ii) such three-year
minimum Restriction Period shall not apply to a Stock Award that is granted in
lieu of salary or bonus, and (iii) vesting of a Stock Award may occur
incrementally over the three-year minimum Restricted Period.

      (iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.

      (v) Performance Award. Without limiting the type or number of Employee
Awards or Director Awards that may be made under the other provisions of this
Plan, an Employee Award or Director Award may be in the form of a Performance
Award. The terms, conditions and limitations applicable to any Performance
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award granted as an Employee Award which is a
Performance Award shall have a minimum Restriction Period of one year from the
Grant Date, provided that the Committee may provide for earlier vesting upon a
termination of employment by reason of death, Disability or Retirement. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant.

      (A) Nonqualified Performance Awards. Performance Awards granted to
Employees or Directors that are not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code shall be based
on achievement of such goals and be subject to such terms, conditions and
restrictions as the Committee or its delegate shall determine.

      (B) Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates and (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business units
or divisions of the Corporation or the applicable sector, or the Corporation as
a whole, and if so desired by the Committee, by comparison with a peer group of
companies. A Performance Goal may include one or more of the following: Stock
price measures (including but not limited to growth measures and total
shareholder return); Earnings per share (actual or targeted growth); Earnings
before interest, taxes, depreciation, and amortization (“EBITDA”); Economic
value added (“EVA”); Net income measures (including but not limited to income
after capital costs and income before or after taxes); Operating income; Cash
flow measures; Return measures (including but not limited to return on average
assets, risk-adjusted return on capital, and return on average equity);
Operating measures (including sales volumes, production volumes and production
efficiency); Expense measures (including but not limited to overhead cost and
general and administrative expense); Margins; and corporate values measures
(including ethics compliance, environmental, and safety).

      Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions

6



--------------------------------------------------------------------------------



 



and limitations applicable to any Qualified Performance Awards made pursuant to
this Plan shall be determined by the Committee.

      (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:



        (i) no Participant may be granted, during any fiscal year, Employee
Awards consisting of Options or SARs (including Options or SARs that are granted
as Performance Awards) that are exercisable for more than 200,000 shares of
Common Stock;           (ii) no Participant may be granted, during any fiscal
year, Employee Awards consisting of Stock Awards (including Stock Awards that
are granted as Performance Awards) covering or relating to more than
100,000 shares of Common Stock (the limitation set forth in this clause (ii),
together with the limitation set forth in clause (i) above and (c)(i) and
(ii) below, being hereinafter collectively referred to as the “Stock Based
Awards Limitations”); and           (iii) no Participant may be granted Employee
Awards under this Plan consisting of cash (including Awards that are granted as
Performance Awards) in respect of any fiscal year having a value determined on
the Grant Date in excess of $3,000,000.

      (c) Notwithstanding anything to the contrary contained in this Plan the
following limitations shall apply to any Director Awards made hereunder:



        (i) no Participant may be granted, during any fiscal year, Director
Awards consisting of Options that are exercisable for more than 25,000 shares of
Common Stock and           (ii) no Participant may be granted, during any fiscal
year, Director Awards consisting of Stock Awards covering or relating to more
than 15,000 shares of Common Stock.

      (d) Prior to the effective date of this amendment and restatement, certain
awards on shares of Common Stock (the “Existing Awards”) have been granted under
the Existing Plans as in effect from time to time. As of the effective date of
this Plan, each Existing Award shall continue to be outstanding and the shares
of Common Stock that are the subject of such Existing Awards shall be subject to
adjustment in accordance with Section 16 and to the other provisions of the
Plan.

      9. Change in Control Under Existing Plans. Unless otherwise expressly
provided in the applicable award agreement, the change in control provisions
under the Existing Plans shall govern the awards previously granted thereunder.

      10. Non-United States Participants. The Committee may grant awards to
persons outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.

      11. Payment of Awards.

      (a) General. Payment made to a Participant pursuant to an Award may be
made in the form of cash or Common Stock, or a combination thereof, and may
include such restrictions as the Committee shall determine, including, in the
case of Common Stock, restrictions on transfer and forfeiture provisions. If
such payment is made in the form of Restricted Stock, the Committee shall
specify whether the underlying shares are to be issued at the beginning or end
of the Restriction Period. In the event that shares of Restricted Stock are to
be issued at the beginning of the Restriction Period, the certificates
evidencing such shares (to the extent that such shares are so evidenced) shall
contain appropriate legends and restrictions that describe the terms and
conditions of the restrictions applicable thereto. In the event that shares of
Restricted Stock are to be issued at the end of the Restricted Period, the right
to receive such shares shall be evidenced by book entry registration or in such
other manner as the Committee may determine.

7



--------------------------------------------------------------------------------



 



      (b) Deferral. With the approval of the Committee, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment. The Committee may permit selected Participants to elect
to defer payments of some or all types of Awards or any other compensation
otherwise payable by the Corporation in accordance with procedures established
by the Committee and may provide that such deferred compensation may be payable
in shares of Common Stock. Any deferred payment pursuant to an Award, whether
elected by the Participant or specified by the Award Agreement or the terms of
the Award or by the Committee, maybe forfeited if and to the extent that the
Award Agreement or the terms of the Award so provide.

      (c) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards.

      (d) Substitution of Awards. Subject to paragraphs 14 and 16, at the
discretion of the Committee, a Participant who is an Employee may be offered an
election to substitute an Employee Award for another Employee Award or Employee
Awards of the same or different type.

      12. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock, valued at Fair Market
Value on the date of exercise, or any combination thereof. The Committee shall
determine acceptable methods for Participants to tender Common Stock or other
Awards provided that any Common Stock that is or was the subject of an Award may
be so tendered only if it has been held by the Participant for six months. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award. Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the exercise of an Option, a number of the shares issued upon the exercise
of the Option, equal to the number of shares of Restricted Stock used as
consideration therefor, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
paragraph.

      An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Corporation shall issue or otherwise deliver to the optionee upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of Common Stock subject to
the Option, and the optionee may retain the shares of Common Stock the ownership
of which is attested.

      13. Taxes. The Corporation or its designated third party administrator
shall have the right to deduct applicable taxes from any Employee Award payment
and withhold, at the time of delivery or vesting of cash or shares of Common
Stock under this Plan, an appropriate amount of cash or number of shares of
Common Stock or a combination thereof for payment of taxes or other amounts
required by law or to take such other action as may be necessary in the opinion
of the Corporation to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Corporation of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.
The Committee may provide for loans, to the extent not otherwise prohibited by
law, on either a

8



--------------------------------------------------------------------------------



 



short term or demand basis, from the Corporation to a Participant who is an
Employee to permit the payment of taxes required by law.

      14. Amendment, Modification, Suspension or Termination of the Plan. The
Board may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Corporation to the extent such approval is
required by applicable legal requirements or the requirements of the securities
exchange on which the Corporation’s stock is listed.

      15. Assignability. Unless otherwise determined by the Committee and
provided in the Award Agreement or the terms of the Award, no Award or any other
benefit under this Plan shall be assignable or otherwise transferable except by
will, by beneficiary designation or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act, or the rules thereunder.
In the event that a beneficiary designation conflicts with an assignment by
will, the beneficiary designation will prevail. The Committee may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 15 shall be null and
void.

      16. Adjustments.

      (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Corporation or its business or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock (whether or not such issue is prior to, on a parity with or
junior to the existing Common Stock) or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.

      (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and available for issuance pursuant to specific types of Awards as
described in paragraph 5, (ii) the number of shares of Common Stock covered by
outstanding Awards, (iii) the Grant Price or other price in respect of such
Awards, (iv) the appropriate Fair Market Value and other price determinations
for such Awards, and (v) the Stock Based Awards Limitations shall each be
proportionately adjusted by the Board as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities or property (including cash dividends that the
Committee determines are not in the ordinary course of business but excluding
normal cash dividends or dividends payable in Common Stock), the Board shall
make appropriate adjustments to (x) the number of shares of Common Stock
reserved under this Plan and (y)(i) the number of shares of Common Stock covered
by Awards, (ii) the Grant Price or other price in respect of such Awards,
(iii) the appropriate Fair Market Value and other price determinations for such
Awards, and (iv) the Stock Based Awards Limitations to reflect such transaction;
provided that such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized (x) to assume under the Plan
previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment; (y) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards

9



--------------------------------------------------------------------------------



 



notice and opportunity to exercise for 30 days prior to such cancellation; or
(z) to cancel any such Awards and to deliver to the Participants cash in an
amount that the Committee shall determine in its sole discretion is equal to the
fair market value of such Awards on the date of such event, which in the case of
Options or SARs shall be the excess of the Fair Market Value of Common Stock on
such date over the exercise or strike price of such Award.

      17. Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Corporation shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.

      18. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Corporation to administer the Plan. The Corporation shall not be required to
segregate any assets for purposes of this Plan or Awards hereunder, nor shall
the Corporation, the Board or the Committee be deemed to be a trustee of any
benefit to be granted under this Plan. Any liability or obligation of the
Corporation to any Participant with respect to an Award under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award Agreement or the terms of the Award, and no such liability or
obligation of the Corporation shall be deemed to be secured by any pledge or
other encumbrance on any property of the Corporation. Neither the Corporation
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

      19. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Corporation to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Corporation.

      20. Successors. All obligations of the Corporation under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.

      21. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

      22. Effectiveness and Term. The Existing Plans shall be amended and
restated in their entirety as set forth herein effective as of the date of
approval of the Plan by the stockholders of the Corporation. No Award shall be
made ten years after the date of such stockholder approval.

10